DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17 and 25, a subcombination disclosed in the specification as usable together in a single disclosed combination (i.e., hybrid vehicle speed profiles predictive driving with gas and electric related inputs, ¶¶ 11, 99) directed to training a machine learning system that culminates in optimizing an objective function, wherein generating driving profiles by the generator are not explicitly claimed in the body of the claim. This invention encompasses driving profiles generated for optimization of predictive driving, i.e., battery management of an electric vehicle (Spec. ¶ 99) or as disclosed in the specification as useable together with hybrid gas/ electric driving profiles (i.e., ¶¶ 11 “in addition to the development of low emission drive systems or an emissions optimized application . . . such speed profiles may also be used advantageously in the case of predictive driving . . . in battery management of an electric vehicle . . . drive management of a hybrid vehicle . . . regeneration management of exhaust gas components of a vehicle having a combustion engine”); ¶ 99)
II. Claims 20-24, a subcombination disclosed in the specification as usable together in a single disclosed combination (i.e., hybrid vehicle speed profiles predictive driving with gas and electric related inputs, ¶¶ 11, 99), wherein invention II only requires a subcombination, i.e., gas emission related ascertainment as a function of generated driving profiles, directed to a method that culminates in “generating the driving profiles by the generator of the trained machine learning system” and “ascertaining the route-specific emissions as a function of generated driving profiles”.
III. Claim 19, a subcombination disclosed in the specification as usable together in a single disclosed combination (i.e., hybrid vehicle speed profiles predictive driving with gas and electric related inputs, ¶¶ 11, 99) directed to assessing driving profiles. 
IV. Claim 18, a subcombination disclosed in the specification as usable together in a single disclosed combination (i.e., hybrid vehicle speed profiles predictive driving with gas and electric related inputs, ¶¶ 11, 99) directed to generating driving profiles of a vehicle. 
With respect to subcombinations usable together, MPEP 806.05(d) indicates “[t]wo or more claimed subcombinations, disclosed as usable together in a single combination, and which can be shown to be separately usable, are usually restrictable when the subcombinations do not overlap in scope and are not obvious variants” The MPEP § 806.05(c) further indicates each subcombination is distinct from the disclosed combination if:
(A) the combination does not require the particulars of the subcombination as claimed for patentability (e.g., to show novelty and unobviousness), and
(B) the subcombination can be shown to have utility either by itself or in another materially different combination.
With respect to (A) “[w]here claims to two or more subcombinations are presented along with a claim to a combination that includes the particulars of at least two subcombinations, the presence of the claim to the second subcombination is evidence that the details of the first subcombination are not required for patentability (and vice versa). For example, if an application claims ABC/B/C wherein ABC is a combination claim and B and C are each subcombinations that are properly restrictable from each other, the presence of a claim to C provides evidence that the details of B are not required for the patentability of combination ABC”. Here, for example, invention II requires ABC including optimizing an objective function (i.e., A separately claimed in invention I), generating driving profiles (i.e., B separately claimed in invention IV) and assessing/ascertaining driving profiles (i.e., C separately claimed in invention III “assessing”), wherein the ascertaining of driving profiles such as ascertaining emissions is a form of assessing driving profiles (i.e., Spec. ¶ 7 “predict the anticipated emissions of the vehicle . . . such an assessment”). Accordingly, the disclosed combination does not require the particulars of the disclosed combination as claimed for patentability under (A). With respect to (B), the subcombinations can have utility by themselves or in a materially different combination. For example, invention I could be used to perform predictive driving for battery management of a purely electric vehicle, or the lifetime wear of a vehicle component such a pump (¶¶ 11, 99) materially different than route specific gas emissions assessments (i.e., invention II) or be used solely for optimizing machine learning, without the generation of any speed profiles, assessments or ascertainment of route specific emissions.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.  For example, invention IV (claim 18) would require search in B60W2720/13 (outputting a speed profile), the invention further requires generation of a driving profile, disclosed in the specification as a speed profile, not required for invention I; invention III (claim 19) would require search in G06N5/041 (abducting or drawing inferences from knowledge models, i.e., assessing), not required for inventions I or IV; invention II would require search in G01C21/3453 (special cost functions of road segments including emissions aspects), B60W20/16 (strategies for reducing engine exhaust emissions) and Y02T/10/12 (improving internal combustion engine ICE efficiencies), B60L2270/12 (solutions or emissions reduction of exhaust) and G01M15/102 (monitoring exhaust gases) not required for inventions I, III or IV; the disclosed combination embodiment is classified in B60L50/15 (vehicles using combustion engine power with additional electric power supply), B60W20/11 (using model predictive strategies for hybrid vehicle) and Y04S10/126 (monitoring energy generation units in a hybrid vehicle).  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667